DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP2006-250857 and its English Machine Translation) in view of Mochizuki (JP 2015-000222A).
Regarding claims 1 and 5, Matsumoto teaches a magnetic sensor device, comprising: 
a multipolar magnet (Fig. 2, item 120) having a first surface and a second surface, which is opposite to the first surface and in which magnetic poles of differing polarity are arranged alternatively to divide the first surface radially into n regions where n is integer not smaller than 4; and

wherein the multipolar magnet is provided to be capable of moving relative to the magnetic detection part in a first direction and/or second direction orthogonal to the first direction in a plane substantially parallel to the first surface and the second surface (para. 0004);
the magnetic detection part outputs a signal corresponding to change in the magnetic field accompanying relative movement of the multipolar magnet in the first direction and the second direction (para. 0024-0026);
the geometric centers of the multipolar magnet and the magnetic detection part substantially match in a direction orthogonal to the first surface (Fig. 2);
the multipolar magnet includes a neutral zone (124) that is not magnetized to the polarity of either magnetic pole, between the magnetic poles of differing polarity;
when viewed along a direction orthogonal to the first surface, a width of the neutral zone is larger than the size of the magnetic detection part (Fig. 2); and 
when viewed along a direction orthogonal to the first surface, the magnetic detection part (110) does not overlap the magnetic poles but overlaps the multipolar magnet (Fig. 2);
	wherein the magnetic detection part (110) is provided to have a prescribed interval from the first surface of the multipolar magnet (Fig. 2) [claim 5]; and 
	the neutral zones includes a plurality of neutral zone parts (121 and 122) that extend radially from the geometric center of the multipolar magnet, the width of the neutral zone parts are substantially the same (the neutral zone parts 121 and 122 have substantially the same width –Fig. 2).
Matsumoto does not specifically teach the magnetic detection part has one bridge circuit including a first magnetic detection element part, a second magnetic detection element part, a third magnetic detection element part, and a fourth magnetic detection element part. 

Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a magnetic sensor as taught by Mochizuki for Matsumoto’s magnetic detection part in order to obtain an accurate magnetic field detection.
Regarding claim 6, Matsumoto, as modified by Mochizuki, teaches the invention as claimed in claim 5 above. The combination of Matsumoto and Mochizuki, is silent about the interval between the magnetic detection part and the first surface of the multipolar magnet being 0.1 ~ 5 mm, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to choose an interval between the magnetic detection part and the first surface of the multipolar magnet within said claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Mochizuki, and further in view of Abe (JP2015-021790 cited by applicant).
Regarding claims 7-9, Matsumoto, as modified by Mochizuki, teaches all the claimed limitations except for each of the first to fourth magnetic detection element parts has magnetization fixed layer in which the magnetization direction is fixed; wherein each of the first to fourth magnetic detection element parts has a plurality of magnetic detection elements, and the magnetization direction of the fixed layer of the magnetic detection elements of the first and second detection element parts is substantially parallel to the first direction, and the magnetization direction of the magnetization fixed layer of the magnetic detection elements of 
Abe teaches a magnetic sensor device comprises a magnetic detection element part has magnetization fixed layer in which the magnetization direction is fixed; wherein the magnetic detection element parts has a plurality of magnetic detection elements, and the magnetization direction of the fixed layer of the magnetic detection elements of a first and a second detection element parts is substantially parallel to the first direction, and the magnetization direction of the magnetization fixed layer of the magnetic detection elements of a third and a fourth magnetic detection elements is substantially parallel to the second direction [claim 8]; wherein the magnetic detection is a TMR element or a GMR element [claim 9]  (para. 35-38).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a magnetic detection part as taught by Abe for Matsumoto’s magnetic detection part to obtain an accurate magnetic field detection. 
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. Applicant alleges that none of Matsumoto, Mochizuki and Abe discloses a magnetic sensor having a neutral zone parts that extend radially from the geometric center of the multipolar magnet, and the width of the neutral zone is constant, however the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Matsumoto with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Matsumoto discloses a plurality of neutral zone parts (121, 122) that extend radially from the geometric center of the multipolar magnet, and the width of the neutral zone is constant (Fig. 2 below).

	


    PNG
    media_image1.png
    295
    382
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852